Citation Nr: 1007861	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the period from June 21, 2004, to January 28, 
2005; in excess of 30 percent for the period from January 28, 
2005, to March 22, 2005; and in excess of 50 percent for the 
period beginning March 22, 2005, for adjustment disorder with 
mixed emotional features.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1980 to 
March 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In January 2010 the Veteran's representative provided VA with 
an informal hearing presentation in support of the Veteran's 
claim.  The Veteran's representative included among the 
issues before the Board, the issue of entitlement to a 
disability rating in excess of 20 percent for degenerative 
joint disease of the right knee and the issue of entitlement 
to service connection for degenerative joint disease of the 
left knee.  After a review of the record, the Board notes 
that there is no timely substantive appeal on file for either 
of these issues and neither of these issues has been 
certified as on appeal to the Board by the originating 
agency.  The Board has limited its consideration accordingly.
 

REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to a 
higher initial disability rating for adjustment disorder and 
entitlement to a TDIU are decided.

In April 2007 the Veteran notified the Board that he had been 
awarded Social Security Administration (SSA) disability 
benefits because of his service-connected disabilities.  To 
date, no attempt has been made to obtain records from SSA.  
To the extent that such records relate to treatment or 
evaluation for his service-connected disabilities, they may 
contain evidence pertinent to this appeal.  These records are 
especially important in light of the fact that the Veteran is 
seeking entitlement to a TDIU.  

The Veteran was last afforded a VA psychiatric examination 
and a VA examination to determine the current degree of 
severity of his service-connected right knee disability in 
November 2005.  The knee examiner stated that the Veteran's 
bilateral knee disability would impact physical and sedentary 
employment.  He did not explain what the impact on physical 
and sedentary employment would be, nor did he provide an 
opinion specifically assessing the impact of the service-
connected right knee disability on the Veteran's 
employability.  As discussed above, since his last VA 
examinations the Veteran was awarded entitlement to SSA 
disability benefits.  The Veteran reported that the SSA 
disability benefits were for his service-connected 
disabilities.  Therefore, the Veteran should be afforded 
additional VA examination sin order to determine the current 
level of severity of his adjustment disorder and the impact 
of his service-connected disabilities on his employability.  

Finally, the Board notes that further development is in order 
to comply with the notice requirements of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2009).

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records.  If 
it is unable to obtain any such 
evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

3.	The RO or the AMC should obtain a copy 
of the SSA decision awarding the 
Veteran disability benefits and a copy 
of the record upon which the award was 
based.  

4.	Then, the Veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
current level of severity of his 
service-connected adjustment disorder 
with mixed emotional features and the 
impact of that disability and the 
Veteran's service-connected left knee 
disability on the Veteran's 
employability.  The claims folder must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the record, the examiner 
should provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from 
the service-connected adjustment 
disorder with mixed emotional features, 
to include whether it is sufficient by 
itself or in combination with the 
service-connected left knee disability 
to render the Veteran unemployable.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

The rationale for all opinions 
expressed must be provided.

5.	The Veteran also should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
current level of severity of his 
service-connected left knee disability 
and the impact of that disability and 
the Veteran's service-connected 
psychiatric disability on the Veteran's 
employability.  The claims folder must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the record, the examiner 
should provide an assessment of the 
effects of the Veteran's left knee 
disability on the Veteran's 
employability, to include whether it is 
sufficient by itself or in combination 
with the service-connected psychiatric 
disability to render the Veteran 
unemployable.  

The rationale for all opinions 
expressed must be provided.

6.	The RO or the AMC also should undertake 
any other development it determines to 
be warranted.

7.	Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
a higher rating for the service-
connected right knee disability if 
evidence pertinent to this issue is 
received.  The Veteran should be 
informed of his appellate rights with 
respect to this decision.

8.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
higher disability rating for adjustment 
disorder with mixed emotional features 
and his claim for a TDIU if it has not 
been rendered moot.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


